82 So.3d 187 (2012)
Steven Joe GRIFFIN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-3043.
District Court of Appeal of Florida, First District.
March 12, 2012.
Steven Joe Griffin, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Steven Joe Griffin is hereby afforded a belated appeal from the judgment and sentence in Santa Rosa County case number 2006-CF-1759. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. See Fla. R.App. P. 9.141(c)(6)(D).
The trial court is directed to appoint counsel to represent Griffin in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
VAN NORTWICK, THOMAS, and ROBERTS, JJ., concur.